 In the Matter Of HENRY L. CROWLEY & Co., INC.andUNITED ELEC-TRICAL, RADIO & MACHINE WORKERS OF AMERICA, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter of H. L. CROWLEY & COMPANY, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, LODGE 340In the MatterofHENRY L. CROWLEY &Co.,INC.andLOCAL 407,UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,C. I.0.,AND INDEPENDENT ROTARY UNIONCases Nos. R-3835, R-3836, and RE-40, respectively.DecidedJune 2, 194Jurisdiction:ceramic insulator and powdered magnetic coremanufacturingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to any labor organization until certified by theBoard ; elections necessary.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees of core and ceramic divisions held to constitutea single unit in viewof the fact that the operations performed and skills required were substantiallythe same, and no labor organization had restricted its membership to eitherdivision ; determination of whether toolroom employees should constitute aseparate bargaining unithelddependent on election in view of the highlyskilled nature of their work and in the absence of any extended history ofcollective bargaining upon a plant-wide basis.Mr. Frederick R. Livingston,for the Board.Mr. George D. Zahm,of New York City, for the Company.Mr. Samuel L. Rothbard,of Newark, N. J., for the C. I. O.Isserman, Isserman d Kapelsohn,byMr. Morris Isserman,Newark,N. J., for the I. A. M.Mr. Harry Evangelista,of Newark, N. J., for the Independent.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the C. I. 0., by International Association41 N. L R. B., No. 121.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Machinists, Lodge 340, herein called the I. A. M., and by HenryL. Crowley & Co., Inc., West Orange, New Jersey, herein called theCompany, alleging that a question affecting commerce had arisenconcerning the representation of employees of the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before William E. Spencer, Trial Examiner.Said hearing w_as held at West Orange, New Jersey, on May 11, 1942.The Company, the C. I. 0., the I. A. M., 'and Independent RotaryUnion, herein called the Independent, appeared, participated, andwere afforded full opportunity to be 'heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings, made at the hearing, are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHenry L. Crowley & Co., Inc., a New Jersey corporation, main-tains its main office and its plant in West Orange, New Jersey, whereit is engaged in the 'manufacture of ceramic insulators and powderedmagnetic cores.During the 6-month period preceding the hearing,the Company purchased raw materials, consisting principally ofceramic materials, valued in excess of $10,000, more than 50 percentof which was purchased outside the State of New Jersey.Duringthe same period, the Company sold finished products valued in ex-cess of $50,000, more than 90 percent of which was shipped outsidethe State of New Jersey.The Company 'admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.International Association of Machinists, Lodge 340, is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership employees of the toolroom of the Company.Independent Rotary Union is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationaffecting commerce exists in that the Company refuses to accord HENRY L. CROWLEY & CO.,,INC.617recognition to any labor organization unless it has been certified bythe Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the C. I. 0., the I. A. M., and the Inde-pendent each represents a substantial number of employees in Theunit it alleges, as appropriate.'We find that a question "affecting- commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. requests a unit of all production and maintenanceemployees of the entire plant, excluding foremen, executives,2 andsupervisory and office employees.The Independent contends that the plant should be divided intotwo units, one of employees of the core division and the other-ofemployees of the ceramic division. It thus requests a unit of produc-tion and maintenance employees of the core division, excluding fore-men; executives, and supervisory and office employees. °The I. A. M. requests a unit of tool makers, mechanical mainte-nance ,men, and apprentices employed,in the toolroom, excluding theforeman.The Company stated that it desired to remain neutral as to theappropriate unit or units.However, in its petition, and early in thehearing, it stated that the core and ceramic divisions should be sepa-rate units.Later on, the president of the Company asserted thathe had originally favored a plant-wide unit, but when faced withthe antagonism engendered by the the fact that most of the coreroom employees were members of the Independent, whereas most ofthe ceramic room employees had joined the C. I. 0., he petitioned theBoard for two units.The production operations of the plant consist of a core divisionand a ceramic division, which are located in separated buildings andIThe Regional Director stated that the C.I.0 submitted 59 application-for-membershipcards,allbearing apparently genuine signatures,dated from January 1941 throughFebruary 1942, and that all the signatures were names of persons on the Company's payroll ofApril 1, 1942,which listed a total of 164 employeesThe Independent submitted a treasurer s ledger of paid-up members,which containednames of 17 people whose names appeared on the afore-mentioned pay roll.At thehearing,the Independent declared that as of April 1,1942, it had 35 or 40 members inthe core divisionIt did not,however,introduce any more authorizations.There areapproximately 40 employees in the core divisionThe, I. A M submitted 14 cards, 12 dated March 31, 1942, and 2 dated April 7, 1942;allbore signatures which appeared to be genuine and were names of per sons on theafore-mentioned pay roll,which listed approximately 17 employees.in the toolroom.'The C. I. 0. stated,and the parties agreed, that the designation "executives" includesengineers 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill remain physically separated when the current building expan-sion program is completed.The president of the Company statedthat the operations performed in each division were substantiallysimilar, the chief difference being that while each division has mix-ing, pressing, and inspection operations, the ceramic division has moretypes of pressing and, in addition, has several kinds of machiningand_ a drying process.Cores- are made by mixing powdered metalswith ingredients which enable the mixture to be bound together. Insuccessive operations the mixture is then insulated, pressed, andfinally baked at low temperatures to harden.Ceramics are non-metallic insulating materials made from rocklike substances, groundto a powder, pressed or extruded, dried, machined by drilling, turn-ing,milling, cutting or grinding, and finally dried at very hightemperatures.The president of the Company testified that as between a coreoperator and' a ceramic operator no difference in inherent nativeability was required. In'both cases, the Company hires untrainedpersons, and within approximately 3 weeks, turns out semi-skilledoperators, and in 2 months, skilled operators.He testified furtherthat a core or ceramic' operator would have to be retrained if shiftedto the other division, but that at least one man and several girls hadbeen so shifted.A witness for the C. I. O. testified without contra-diction that on several occasions the Company, being pressed fororders, borrowed personnel from one' division for use in the other.The core room employees are paid 3 cents more per hour thanceramic workers for-corresponding types of work, solely because the ,materials they work with stain their clothing.At the time of thehearing the core division was running at reduced hours, whereas theceramic division was running overtime.The Company's history of collective bargaining is of recent origin.The C. I. O. first claimed bargaining rights of the Company inSeptember 1941.Shortly thereafter an unaffiliated labor organiza-tion sprang up at the plant.The Company carried on negotiationswith this latter, organization upon a plant-wide unit basis until itwent over as a body to the C. I. O. The Company then continuedthe negotiations with the C. I. O. upon a plant-wide unit basis.OnOctober 16, 1941, the Company signed a consent election agreementwith the C. I. O. for an election among production and maintenanceemployees.As this election was being conducted on October 17,1941, employees of the core division went on strike, claiming thattheir organization, the Independent, should have its name on theballot.The election was stopped by the Board Examiner. Subse-quently the' C. I. O. and the Independent agreed to settle theirdifferences by resort to the Board.Pursuant to this agreement,- on HENRY,,L.. CROWLEY. & _CO!, INC.619,October 30,_ 1941,-they signed _a joint members-only- contract withthe. Company, which applied to members throughout the plant and ismade expressly subject, to the Board's decision in this proceeding.No party claims that the contract is a bar. In addition to this agree-ment, there is other evidence -which indicates that the Independentdid not restrict its organizational efforts to the employees of the coredivision, but sought and has members in both the core and ceramicdivisions.In view of all the circumstances herein presented, we, find thatemployees of the core and ceramic divisions should be combined ina single unit.There remains a further question whether employees of the tool-room should constitute a separate unit or should be included in thelarger unit.makers and machinists work and will continue to work when the planthas been expanded.Employees assigned to the toolroom make toolsand dies used by the production departments.At the time of thehearing, there were eight tool and die makers, six machinists, and onemachinist's apprentice located there, all under the supervision of asingle, foreman.3As a group, toolroom employees are the highestpaid personnel in the plant.The president of the Company stated that the Company triedto keep certain men in the toolroom handling the' core work sentthere and others handling ceramic work.The foreman of the tool-room, on the other hand, stated that no one was specifically designatedto handle the work for any one department, but that sometimes aman was kept working on one type over a period of time, whereasothers. worked varying amounts on each type.At the time of thehearing, about two-thirds of the tool work was ceramic; in October1941, two-thirds was core work.In view of the fact that the employees of the toolroom -make upa well-defined, highly skilled craft, and in the absence of any extendedhistory of collective bargaining upon a plant-wide basis, we findthat tool and die makers, mechanical maintenance men, and appren-tices employed in the Company's toolroom, excluding the foreman,could properly constitute a separate unit or be included with produc-tion and maintenance employees as part of a larger unit:We shall,therefore, make no final determination of unit at this time, but shallS In defining its proposed appropriate unit, the I A. M. used the designation "mechan-icalmaintenance men."This appears to be a general classification referring to thoseemployees who spend most of their working time in the toolroom, and enter the produc-tion area of the plant only'inan emergency to repair machinery.Thus,. the unitclaimed by the I.A.M. must be distinguished from the "set-up or maintenance men"who are not included in its unit,whose functions are to handle the bulk of the plantmaintenance work, and who do, not work out of the toolroom' and are not paid machinists'wages. 620-DEiCISIONS''OFNATIONAL-LABOR RELATIONS BOARDdirect- that the question concerning representation which has arisenbe resolved by separate elections by secret ballot among the employeesin the following voting groups who were employed during the, pay-rol period immediately preceding the date of our Direction of Elec-tions; subject to the limitations and additions set forth therein: (1)among tool and, die makers, mechanical maintenance men, and ap-prentices employed in the Company's toolroom, excluding the fore-man, to determine -whether they desire to be represented by 'theI.A. M., the C. I. 0.,4 the Independent,5 or none, and (2) among theremaining production and maintenance employees, excluding foremen,executives, -supervisory employees, and office employees, to determinewhether they desire to, be represented-by the C. 1. 0., the Independent,or neither.Upon the results of these elections will depend in partbur determination of the appropriate unit or units. If a majorityin l oth'voting groups choose the same representative, the groups willtogether constitute a single unit.DIRECTION OF ELECTIONSBy virtue of and-pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49,Stat.,449, and pursuant to Article III, Section 8, ofNational Labor Relations Board-Rules and Regulations-Series 2,as, amended,it is hereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Henry L. Crowley& Co., Inc.,WestOrange,,New Jersey,elections by secret ballot shallbe, conducted as early as possible,but not later than thirty (30)days from the date of this.Direction of Elections,under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations:1.Among all tool and-diemakers,mechanical maintenance men,and apprentices employed in the Company's toolroom, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Elections,including employees who did not workduring such pay-roll period because they were ill or on vacation or4 The C. I. O. refused to state at the hearing what ballots it wanted to be on if theBoard found adversely to a plant-wide unitHowever, when the C. I. O. filed itspetition in September1941,it claimed that it then had five of seven employees assignedto the toolroomAccordingly, we shall include the name of the C I 0 on the ballot forthe toolroom employees.6The Independent stated at the hearing that it wanted to be on each and every ballotwhatever the unit or units found appropriate by the BoardThe President of theCompany testified that the bargaining committee of the Independent had included acouple of employees of the toolroom.Accordingly;we shall include the name of theIndependent on the ballot for the toolroom employees. HENRY L. CROWLEY & CO., INC.621in the active military service or training of the United States, ortemporarily laid off, but excluding the foreman, and those employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by International Association ofMachinists, Lodge 340, or by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organ-izations,or by Independent Rotary Union, for the purposes of col-lective bargaining, or by none.2.Among all production and maintenance employees of the Com-pany who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding foremen, execu-tives, supervisory and office employees, and tool and die makers, me-chanical maintenancemen, and apprentices employed in the toolroom,and those employees who have since quit or been discharged for cause,to determine whether they desire to be represented by United Electri-cal,Radio& Machine Workers of America, affiliated with the Con-gressof Industrial Organizations, or by Independent Rotary Union,for the purposes of collective bargaining, or by neither.